Citation Nr: 0940216	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge for his 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1962 to March 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2008 the Board denied the appellant's claim. He 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2009 Court Order, 
the Court vacated the August 2008 Board decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the present claim the issue centers around the appellant's 
character of discharge.  In that regard, the Board notes that 
the appellant's DD-214 for the period of service from 
February 1964 to March 1965 shows that the appellant was 
awarded an other than honorable discharge (OTH).

In April 2004, the appellant filed an informal claim seeking 
service connection for schizophrenia.  In July 2004 the RO 
denied the appellant's claim, finding that he was ineligible 
for any VA benefits due to his other than honorable 
discharge.  In April 2006, the appellant sought to reopen the 
claim.  In August 2006, the RO denied the appellant's claim.  
The Veteran appealed and the Board affirmed the denial in 
August 2008.  However, as previously noted, the August 2008 
Board decision was later vacated and remanded for action 
consistent with an August 2009 Joint Motion.

In the August 2009 Joint Motion to the Court, the parties 
agreed that the Veterans Claim Assistance Act of 2000 (VCAA) 
is applicable in the appellant's case.  A review of the claim 
file shows that the appellant submitted a VCAA notice 
response in June 2006.  However, the VCAA notice to which he 
responded is not part of the claim file.  Therefore, the 
Board cannot assess whether the VCAA notice was adequate.  
Accordingly, a copy of the VCAA notice provided must be 
obtained and associated with the claim file.  If a copy of 
the notice is not available, a new VCAA notice must be 
issued.

Moreover, the Board notes that the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Pursuant 
to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), 
VA will obtain an examination or an opinion if it is 
necessary to decide the claim.

Service records show that the appellant was disciplined for 
several offenses and received non-judicial punishment (NJP) 
during his military service.  In May 1963, the appellant was 
punished for leaving a log book in the snack bar.  He 
received eight days of extra duty and restriction, as well as 
a fine of fifteen dollars.  He missed reveille formation in 
November 1963, which resulted in fourteen days of extra duty 
and restriction.

In March 1964, the appellant was disciplined for being drunk 
and disorderly.  He was given fourteen days of extra duty and 
received a reduction in grade.  The appellant was disciplined 
shortly thereafter in May 1964 for failing to go to an 
appointed place of duty, which resulted in a fine of twenty 
dollars, fourteen days of extra duty, and fourteen days of 
restriction.

In August 1964, the appellant wrongfully appropriated a 
military vehicle, and in September 1964, a special court 
martial found him guilty of misappropriation, sentenced him 
to hard labor for a period of three months, and fined him 
seventy-five dollars per month for three months.

Finally, in December 1964, the appellant went absent without 
leave (AWOL) and was given thirty days of extra duty, thirty 
days restriction, fined thirty dollars for two months, and 
received a reduction in grade.  Several affidavits of record 
by military personnel describe the appellant as having a 
"resentment for military regimentation," constantly violating 
Army regulations, showing a marked dislike for the Army, and 
being involved in possible racial disturbances.  In January 
1965, the appellant was diagnosed with dissocial reaction.  
That same month he was noted to be a "very unstable 
individual."  As such, the appellant was discharged in March 
1965 "under conditions other than honorable."

Post-service treatment records show that the appellant was 
diagnosed with schizophrenia, undifferentiated, in September 
1981.  

In Gardner v. Shinseki, 22 Vet. App. 415, 422 (2009), the 
Court remanded the claim because the Board failed to address 
whether a medical examination was required to address the 
appellant's mental state at the time of the commission of the 
offenses during service.  In the present case, the a VA 
examination has not been obtained.  Therefore, the Board 
finds that a VA examination is necessary in order to 
determine whether the appellant's behavioral problems in 
service were the early manifestations of his schizophrenia 
and whether he was insane at the time of he committed the 
offenses in service.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the 
VCAA notice provided after the 
appellant's claim of April 2006 and 
associate it with the claim file.  If a 
copy is not available, provide the 
appropriate VCAA notice to the 
appellant pertaining to his claim of 
whether the character of the 
appellant's discharge for his service 
is a bar to entitlement to VA benefits.

2.  The AOJ should schedule the 
appellant for a psychiatric examination 
to determine whether the appellant's 
behavior in service were early 
manifestations of schizophrenia or were 
otherwise caused by an acquired 
psychiatric disorder.  The claims file 
should be made available to the 
examiner and the examiner should review 
the same.  The examiner should 
specifically comment as to whether it 
is at least as likely as not that the 
appellant's behavior in service which 
led to his court martial conviction and 
NJPs were early manifestations of his 
currently diagnosed schizophrenia or 
were otherwise caused by an acquired 
psychiatric disorder.  The examiner 
should also opine as to whether the 
appellant was or could have been 
"insane" in accordance with 38 C.F.R. 
§ 3.354(a), at the time of the 
commission of the offenses.  If an 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should so state.  The examiner should 
provide a complete rationale for all 
opinions rendered.  

In responding to the above query, it is 
noted that 38 C.F.R. § 3.354(a) 
provides that an insane person is one 
(1) who, while not mentally defective 
or constitutionally psychopathic, 
except when a psychosis has been 
engrafted upon such basic condition, 
exhibits, due to disease, a more or 
less prolonged deviation from his 
normal method of behavior; or (2) who 
interferes with the peace of society; 
or (3) who has so departed (become 
antisocial) from the accepted standards 
of the community to which by birth and 
education he belongs as to lack the 
adaptability to make further adjustment 
to the social customs of the community 
in which he resides. 

Additionally, in considering whether 
the Veteran's behavior meets the 
standard for insanity under 38 C.F.R. 
§ 3.354(a), it is noted that behavior 
involving a minor episode or episodes 
of disorderly conduct or eccentricity 
does not fall within the definition of 
insanity in that regulation. VAOPGCPREC 
20-97 (May 22, 1997).

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



